Citation Nr: 1624734	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for polyneuropathy of the lower extremities.

3.  Entitlement to a temporary total evaluation based on a service-connected disability requiring a period of convalescence following left below the knee superficial femoral bypass in May 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to August 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has confirmed service in the Republic of Vietnam from August 1969 to August 1970 and in Greenland.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a September 2015 record review and medical opinion regarding early-onset peripheral neuropathy.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the claim for service connection for coronary artery disease for an examination and clarifying opinion.  Coronary artery disease was diagnosed in a May 2002 VA treatment record, which specifically lists a diagnosis of coronary artery disease status post cerebral vascular accident.  In a September 2010 VA examination, however, the examiner found no evidence of coronary artery disease/ischemic heart disease.  The examiner noted a normal EKG and that a stress test was not conducted due to orthopedic conditions.  The examiner also noted that an echocardiogram was technically difficult, although there were normal results except for abnormal left ventricular diastolic function.  The examiner did not fully address whether the prior diagnoses was in error or whether further testing were necessary to determine whether the Veteran presently suffers from coronary artery disease.  Accordingly, a new examination and clarifying opinion are necessary prior to deciding this claim.  

Second, remand is required regarding the claim of entitlement to service connection for polyneuropathy of the lower extremities for a new examination and clarifying opinion.  The Veteran contends that he developed bilateral polyneuropathy of the lower extremities due to prolonged exposure to the cold while he served during military service.  A September 2010 VA examination was conducted.  During the clinical interview, the Veteran described sustaining a cold injury that occurred in the North Pole region between February 1964 and March 1965.  The VA examiner acknowledged a diagnosis of polyneuropathy in a January 2007 treatment record and then noted that the Veteran denied a cold injury during service.  The examiner then opined there was thus no diagnosed cold injury.  The examination report, however, contains conflicting information regarding whether the Veteran reported a cold injury.  Additionally, the examiner did not address contradictory evidence, namely, the diagnosis of neuropathy in 2007.  Accordingly, a new examination and clarifying opinion are necessary prior to deciding this claim.  

Last, the Veteran's claim for entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence is inextricably intertwined with the above claim of entitlement to service connection for coronary artery disease.  Specifically, the Veteran contends his alleged coronary artery disease caused his verified peripheral vascular disease, which necessitated the May 2010 surgery which forms the underlying basis of this claim.  Therefore, consideration of this matter must be deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination regarding coronary artery disease.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine whether the Veteran presently has coronary artery disease.  If the examiner concludes the Veteran does not have coronary artery disease, such a conclusion should be reconciled with the May 2002 VA treatment record that documents a diagnosis of coronary artery disease status post cerebral vascular accident. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination regarding his claimed cold injury residuals.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify any lower extremity disorders the Veteran has had since he filed his claim of entitlement to service connection, other than peripheral vascular disease and varicose veins.  The examiner must address January 2007 VA treatment notes showing a diagnosis of polyneuropathy of unknown origin with neuropathic pain and a February 2008 neurology note linking the disorder to a cold injury.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the legs or feet was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements regarding sustained exposure to the cold with inadequate gear between 1964 and 1965.

Third, the examiner must also provide an opinion regarding whether any diagnosed disorder of the legs or feet, to include neuropathy, is at least as likely as not (50 percent or greater probability) proximately due to or the result of, or aggravated by, any service-connected disability, or coronary artery disease, if diagnosed.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




